Citation Nr: 0333383	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  99-10 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for headaches due to 
undiagnosed illness.

2.  Entitlement to service connection for fatigue due to 
undiagnosed illness.

3.  Entitlement to service connection for a skin rash due to 
undiagnosed illness.

4.  Entitlement to service connection for neck pain with 
numbness and decreased reflexes of the right arm due to 
undiagnosed illness.

5.  Entitlement to service connection for body aches, painful 
hands, low back pain, and bilateral knee pain, due to an 
undiagnosed illness.

6.  Entitlement to service connection for recurrent fever due 
to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


REMAND

The veteran served on active duty from October 1987 to July 
1991 with service in Southwest Asia from January 1991 to May 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of rating actions rendered by the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

While this appeal was pending, legislation was passed that 
enhances VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).  Recently, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision holding that both the statute, 38 U.S.C.A. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  While veteran was 
furnished with a November 2001 letter addressing the VCAA, 
this notice made no mention of the veteran's claims for 
service connection for fatigue, headaches, hair loss, a skin 
rash, a neck disorder, and recurrent fever due to undiagnosed 
illness.  Accordingly, the notice contained in this letter is 
inadequate with respect to these issues.  The Board no longer 
has authority to attempt to cure VCAA deficiencies.  See 
Disabled American Veterans c. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, a remand in 
necessary to ensure compliance with the provisions of the 
VCAA, VA implementing regulations, and the Court's decision 
in Quartuccio.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The duty to assist requires VA to 
make "reasonable efforts to obtain relevant records 
(including private records)" and provide a medical 
examination or opinion when such examination is necessary to 
make a decision on the claim.  38 U.S.C.A.§ 5103A; 38 C.F.R. 
§ 3.159(c) (2003).  

The Board is also of the opinion that further VA examination 
is warranted to determine the etiology of his claimed 
fatigue, skin rash, neck pain, body aches, painful hands, low 
back pain, bilateral knee pain, fever, and headaches.  While 
the veteran's has been afforded several VA examinations, 
these VA examinations do not adequately address the 
manifestations and etiology of the claimed conditions.

Because of the duties contained in the VCAA and the court 
decision in Disabled American Veterans v. Secretary of 
Veterans Affairs, supra, a remand in this case is required.  
Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, the RO must notify 
the veteran as to what evidence is needed 
to support the claim, what evidence VA 
will develop, and what evidence the 
veteran must furnish.
 
2.  The RO should schedule the veteran 
for an examination by an appropriate 
medical specialist to evaluate his 
complaints of fatigue, skin rash, body 
aches, painful hands, lower back pain, 
bilateral knee pain, fever, and 
headaches.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should address the following 
questions:

a)  Does the veteran exhibit 
objective indications of a chronic 
disability or disabilities 
manifested by fatigue, skin rash, 
body aches, painful hands, lower 
back pain, bilateral knee pain, 
fever, and headaches? 

b)  Are the veteran's complaints of 
fatigue, skin rash, body aches, 
painful hands, lower back pain, 
bilateral knee pain, fever, and 
headaches due to a clinically 
diagnosed disorder or disorders, or 
are there signs or symptoms which 
may be manifestations of undiagnosed 
illness or medically unexplained 
chronic multisymptom illness?

c)  If the veteran's complaints of 
fatigue, skin rash, body aches, 
painful hands, lower back pain, 
bilateral knee pain, fever, and 
headaches are due to a clinically 
diagnosed disorder, is as likely as 
not that any diagnosed disorder had 
its origin in service?

3.  Thereafter, the RO should 
readjudicate this claim.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


